141 F.3d 1170
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Cleve Wesley STUTZMAN, Appellant,v.Kirk W. HANDRUP, Sheriff, Hamilton Sheriff's Department;G.L. Schenck, Trooper, Nebraska State Patrol;  Gerald E.Rouse, County Court;  Muriel A. Dean, Supervisor, Departmentof Motor Vehicles;  Gary F. Hatfield, County Judge, HamiltonCounty Courthouse;  Chris Kolb, Sargent, Nebraska StatePatrol;  Sonja Zaruba, Clerk Magistrate, County Court,Hamilton County Courthouse;  Leland B. Jones, Deputy CountyAttorney, Appellees.
No. 98-1539.
United States Court of Appeals, Eighth Circuit.
Submitted:  March 20, 1998.Filed:  March 26, 1998.

Appeal from the United States District Court for the District of Nebraska.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Cleve Wesley Stutzman sued a number of individuals who allegedly had some involvement in his arrest and detention for a driving-related offense, claiming violations of various constitutional rights, including religious freedom.  Defendants moved to dismiss;  Stutzman moved for summary judgment;  and the district court,1 concluding the complaint neither complied with Federal Rule of Civil Procedure 8 nor stated a claim, granted dismissal.  Having carefully reviewed the record, we find no abuse of discretion or error of law.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.R. 47A(a).


2
A true copy.



1
 The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska, adopting the report and recommendations of the Honorable David L. Piester, United States Magistrate Judge for the District of Nebraska